IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                  FILED
                              AT KNOXVILLE
                                                                  March 6, 2000
                           JANUARY 2000 SESSION               Cecil Crowson, Jr.
                                                             Appellate Court Clerk




                                 )
STATE OF TENNESSEE,              )   C.C.A. No. E1999-00617-CCA-R3-CD
          Appellee,              )
                                 )   Morgan County
vs.                              )
                                 )   Hon. E. Eugene Eblen, Judge
                                 )
CHRISTOPHER WALLS,               )   (Escape and Theft over $1000)
         Appellant.              )
                                 )



FOR THE APPELLANT:                    FOR THE APPELLEE:

JOE H. WALKER                         PAUL G. SUMMERS
District Public Defender              Attorney General & Reporter

ROLAND COWDEN (at trial)              ELIZABETH B. MARNEY
WALTER B. JOHNSON, II (on appeal)     Asst. Attorney General
Asst. District Public Defenders       425 Fifth Ave. North
P.O. Box 334                          Nashville, TN 37243-0493
Harriman, TN 37748-0334
                                      J. SCOTT McCLUEN
                                      District Attorney General

                                      FRANK HARVEY
                                      Asst. District Attorney General
                                      P.O. Box 703
                                      Kingston, TN 37763-0703


OPINION FILED:________________


AFFIRMED

JAMES CURWOOD WITT, JR., JUDGE
                                      OPINION

              The defendant, Christopher Walls, appeals from the denial of his

motion for reduction of sentence by the Criminal Court of Morgan County. The
defendant pleaded guilty to escape, a Class E felony, Tenn. Code Ann. § 39-16-601

(1997), and theft of property valued over $1000, a Class D felony, Tenn. Code Ann.

§ 39-14-103 (1997).      In accordance with his plea agreement, the trial court
sentenced the defendant to serve his bargained-for sentence of three years in the

Department of Correction. In his appeal, he complains that the trial court erred in

failing to grant his motion to reduce his sentence. Following a review of the record
and the briefs of the parties, we affirm the trial court's judgment.



              The offenses in the case at bar occurred while the defendant was
serving an eight-year sentence in the Tennessee Department of Correction for

offenses committed in Knox County.         While on a work detail, the defendant

escaped, stole a truck, and eluded capture by a Tennessee Highway Patrol officer.

After finally being recaptured, he pleaded guilty to the offenses of escape and theft

in exchange for an effective three year sentence as a Range I standard offender.
Less than one month after sentencing, the defendant filed a pro se motion for

reduction of sentence in accordance with Tennessee Rule of Criminal Procedure

35(b). In his motion, the defendant asked to serve his sentence on probation
instead of in continuous confinement.



              The defendant complains that the trial court abused its discretion in
denying his motion for reduction of sentence. A sentence may be modified under

Rule 35 of the Tennessee Rules of Criminal Procedure when the trial court finds

that the original sentence must be reduced "in the interests of justice." State v.

Hodges, 815 S.W.2d 151,154 (Tenn. 1991); State v. Irick, 861 S.W.2d 375, 276
(Tenn. Crim. App. 1993); Tenn. R. Crim. P. 35(b) (Advisory Comm’n Comments).

On appeal, the trial court's disposition of a motion to modify will not be disturbed

absent an abuse of discretion. Irick, 861 S.W.2d at 376.



              In the case at bar, the defendant pleaded guilty in exchange for the
state’s agreement to recommend a three-year sentence at sentencing. See Tenn.
R. Crim. P. 11(e)(1)(B). At the motion hearing, the defendant testified that after

returning to prison after his escape, he has tried to better himself. He has obtained

a GED and learned a trade.        He testified that he participates in Alcoholics
Anonymous and Narcotics Anonymous. While we approve of this conduct, we find

no abuse of discretion on the part of the trial court in denying the petition.

Accordingly, we affirm the trial court’s judgment.




                                          ________________________________
                                          JAMES CURWOOD WITT, JR., JUDGE


CONCUR:



_______________________________
GARY R. WADE, PRESIDING JUDGE



_______________________________
NORMA McGEE OGLE, JUDGE




                                         3